DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 8, and 12 have been amended.
Currently, claims 1-20 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 6-12, filed 06/07/2021, with respect to claims 1-15 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-8 and 17 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a composite gate structure, a gate dielectric layer, metal layers disposed on the gate dielectric layer, and a semiconductor layer disposed on the gate dielectric layer, as each claimed, wherein the semiconductor layer is sandwiched between the metal layers in a direction perpendicular to a stacking direction of the substrate and the gate dielectric layer, for the same reasons as mentioned on pgs. 8-10 of Applicant remarks filed on 06/07/2021.
The prior art of record does not anticipate or make obvious the device of claim 8, including each of the limitations and specifically a composite gate structure, a gate 
The prior art of record does not anticipate or make obvious the method of claim 15, including each of the limitations and specifically wherein the second metal layer is sandwiched between the second semiconductor layers, for the same reasons as mentioned for claim 15 in the previous office action mailed on 03/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/21/21